DETAILED ACTION
	This Office Action is in response to an amendment filed 08/30/2022.
	Claims 1-20 are pending.
	Claims 1, 7 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
	The Examiner notes that the Application File Wrapper contains several versions of the Specification. Two copies are filed on 05/04/2020. One is 30 pages long, the other is 63 pages long and includes Figures (struck through), Claims, and an Abstract. Corrections identified by the Examiner are indicated in a filing dated 03/08/2021.
	The Examiner is following the 30-page long version dates 05/04/2020 with the correction filed 03/08/2021 as the Specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claim 13, limitation 10 recites “a means for selecting a medium to be used to send the greeting card from a group of sending media …”
Pages 20-22, [0083]-[0089] describe various means or options by which an electronic greeting card may be sent by a sender to a recipient utilizing the electronic greeting card application (see definition of mobile application or “app”, p. 5, [0024]) executing on a portable (e.g. mobile) computing device (see Fig. 1, p. 5, [0025] for definition of “computer” or “processing unit”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman et al. (hereinafter Friedman, U.S. Patent Application Publication No. 2008/0208745 A1, filed 03/06/2008, published 08/28/2008) in view of Spector (U.S. Patent No. 5,870,718, filed 02/26/1996, issued 02/09/1999), and in further view of Uhlig et al. (hereinafter Uhlig, U.S. Patent Application Publication No. 2007/0089053 A1, filed 10/16/2006, published 04/19/2007).
Regarding independent claim 1, Friedman teaches:
An electronic greeting card system (at least Title, Abstract [Wingdings font/0xE0] Friedman teaches a system for enabling on-line creation of greeting cards) comprising:
Note: the Specification at pp. 13-14, [0060] appears to associate the term “assets” with the term “images”, where “images” include backgrounds, stickers, portions of the e-greeting card, a foreground, a font, a signature element, a text element, an image element, and audio element (see p. 26, [0099]); Figure 35 is the only other mention of the term “assets” (i.e., “product assets”) in the Specification. Fig. 35 does not offer any further information as to the definition of the term “assets”.

a server storing a plurality of electronic greeting card assets (at least pp. 5-6, [0060]-[0069]; pp. 6-7, [0073]-[0077]; pp. 8-9, [0084], [0086]-[0091], [0093]-[0094]; pp. 9-11, [0099]-[0106]; Figure 2, 4A-B, 5A-B, 6A-D, 7 [Wingdings font/0xE0] Friedman teaches a database server 270 hosting a database 280. Database 280 comprises a number of tables, each comprising one or more records, each record comprising one or more fields and each field associated with a field descriptor. The actual cards may be stored in any graphical format, may be stored as part of, or separate from database 280, and may comprise images of one of more sides or panels of a card. Specifically, the Card Detail Detail Table 408 includes fields defining a font, font size, color, text, X-position, Y-position, style and a field referencing a file name for an attached file containing graphics, digital photos, scanned data, etc.).
Friedman fails to explicitly teach:
an application downloadable to a portable computing device, the application having an application programming interface.
Note: The Examiner believes that Friedman, while not explicitly disclosing the downloading of an application specific to “greeting cards” (not explicitly claimed in the limitation below), uses an application (e.g. web browser) well-known to be downloadable to computing devices (see Friedman at p. 1, [0002]-[0007]; p. 3, [0045]), and used for similar purposes as the invention’s application.

However, Spector teaches:
an application downloadable to a portable computing device, the application having an application programming interface (at least Abstract; col. 2, line 36 through col. 3, lines 7, 64-67; col. 4, lines 1-5 [Wingdings font/0xE0] Spector teaches a computer-printer Internet terminal adapted to produce, under control of a user, a composite greeting card and gift certificate card. The terminal is provided with greeting card and gift certificate software which is selectively downloaded by the user of the terminal into the computer, making it possible for the user to compose and print out the composite card which carries a message of greeting addressed to the recipient and a gift certificate).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Spector and Friedman as both inventions are related to the creation of greeting cards. Spector provides Friedman with substantially client-based solution to the generation of a composite greeting card that also includes a gift certificate, neither requiring the user to wholly rely on external (networked) resources.
Note: the Specification at pp. 13-14, [0060] defines the term “scene(s)” as “corresponding to pages in a greeting card which is held in a physical (e.g. paper medium. The list of “scenes”, includes, but not limited to, a front-cover scene, an inside left scene, an inside right scene, a back-cover scene and a middle page scene. The “scenes” may be comprised mostly of references to objects in the symbol library. For instance, a front cover scene may reference a background image in the symbol library as well as an audio clip from the symbol library”.
The term “symbol(s)” is found in the Specification at pp. 12-13, [0058] “inserting symbols or images at coordinates…” in the context of what SVG-formatted files are utilized for. All other instances of the term “symbol(s)” is found in the context of a “symbol table”. The Examiner interprets the term “symbol(s)” as reference(s) or link(s) or pointer(s) to components of a greeting card; the “symbol(s)” contained in the greeting card file; the “symbol(s)” contained in a “symbol table”.

Note: Friedman describes File 1000 (see pp. 10-11, [0101]-[0106]) which is an XML-formatted file generated once the network user has finished selection and customization of a greeting card, the File 1000 is generated for printing the selected, customized greeting card. In the case where the network user has not chosen to upload any graphics, digital photos, scanned data, etc., the File 1000 only contains the customized text that the network user has entered (see pp. 10-11, [0106], listing of File 1000 XML file, <CDDText>HI PAL!</CDDText>; <CDDText>HAPPY BIRTHDAY</CDDText>. Alternatively, any upload any graphics, digital photos, scanned data, etc. are sent along with the File 1000 as an attachment; File 1000 referencing the attached file (see p. 11, [0112]; Fig. 10).
Friedman’s entered customized text(s) are represented directly in File 1000 and not as “symbols” (e.g. pointers to or references to the entered customized text).

Friedman and Spector fail to explicitly teach:
an electronic greeting card file comprising information which describe at least one greeting card asset and at least one greeting card scene, expressed in symbols, and a layout of the electronic greeting card;
a symbol library which references and defines the symbols contained in the electronic greeting card file and user customization information;
wherein the electronic greeting card is rendered by making a series of calls that direct the application to draw a page on the portable computing device using the layout of the electronic greeting card and translating the symbols in the electronic greeting card file, using the symbol library, which represent at least one scene, at least one asset, and user customization information.
However, Uhlig teaches:
an electronic greeting card file comprising information which describe at least one greeting card asset and at least one greeting card scene, expressed in symbols, and a layout of the electronic greeting card (at least Abstract; pp. 4-5, [0048]-; p. 7-8, [0095]-[0096]; [0099]-[0103]; Figures 1, 4-5 [Wingdings font/0xE0] Uhlig teaches a Product Creator 100 comprising a Business Application 110 (see pp.9-10, [0123]-[0126]), a Packet 130, and a Distribution Utility 120 each resident on a User Client 140. In particular, the Packet 130 is an XML-formatted file (see p. 1, [0011]; VPML, see p. 4, [0055]-[0058], Appendix A) that describes a document to be created/customized (see p. 1, [0012]-[0014]; pp. 2-3, [0036]-[0037], [0043], [0045] for specific examples of documents, note that while Uhlig does not explicitly mention greeting cards in their examples of documents, Uhlig does provide that other embodiments are possible (see p. 14, [0208]-[0209]), such as a document of a particular type (where the document is based on variable content and/or variable layout). The document (via an output device) is generated and distributed based on the Packet 130. The Packet 130 is generated by a packet generator 510. Importantly, the Packet 130 includes a “document portion” that describes a document, including both the document’s content and the document’s layout. The XML file (specifically described as VPML; see pp. 14-19, Appendices A, B; [0210]-[0318]) includes “substitution tags” (specifically “<variable>”, see p. 6, [0079]-[0080]) that act as references to (e.g., symbols) to variable content). A substitution module 310 processes the VPML file and replaces the “substitution tags” with actual content, and outputs another VPML file).
a symbol library which references and defines the symbols contained in the electronic greeting card file and user customization information (at least p. 6, [0079]-[0081]; Figures 1, 3 [Wingdings font/0xE0] Uhlig teaches a data store (such as a database) that serves as a repository and registry of templates, called a “template library”. Further, Uhlig teaches that data is a piece of content (such as a block of text or a reference to an image) and that a data store (database) serves as a repository and registry of content (resources) called a “resource library” where data (content) can be used in conjunction with a template. Specifically, templates are incorporated as part of a VPML file and reference data or content in the form of tags (e.g., symbols). The aforementioned “libraries” provide a “look-up” table for the <variable> tags contained in the templates (e.g. symbol library));
wherein the electronic greeting card is rendered by making a series of calls that direct the application to draw a page on the portable computing device using the layout of the electronic greeting card and translating the symbols in the electronic greeting card file, using the symbol library, which represent at least one scene, at least one asset, and user customization information (at least p. 7, [0088], [0095]-[0096]; Figures 3-4 [Wingdings font/0xE0] Uhlig teaches a generation module 340 that takes as input VPML code and produces (outputs) a set of commands in a page description language (such as Adobe PostScript or PDF). In one embodiment, the production process includes output level variables (such as output device type for a PostScript string) and/or caching).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Spector and Friedman as all three inventions are related to the creation of documents containing variable content. Uhlig provides Friedman and Spector with a document file and format that includes references to external content that when operated on, generate an output product incorporating the referenced external content.






Regarding dependent claim 2, Friedman teaches:
the electronic greeting card file represents four distinct pages of an electronic greeting card (at least p. 5, [0065]; p. 7, [0075], [0077]; p. 8, [0086]; Figures 6B, 7A [Wingdings font/0xE0] Friedman teaches greeting cards comprising 4 distinct panels, at least some of which are customizable).

Regarding dependent claim 3, Friedman and Spector fail to explicitly teach:
the symbol library is stored using a markup language.
However, Uhlig teaches:
the symbol library is stored using a markup language (at least p. 1, [0011]; p. 4, [0048], [0055]-[0058], [0061]; Appendix A, B; Figures 1, 5 [Wingdings font/0xE0] Uhlig teaches a packet 130 generated by a packet generator 510 that describes a document and is written in an XML (markup language), specifically VPML).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Spector and Friedman as all three inventions are related to the creation of documents containing variable content. Uhlig provides Friedman and Spector with a document file and markup language format that includes references to external content that when operated on, generate an output product incorporating the referenced external content.









Regarding dependent claim 4, Friedman teaches:
the at least one electronic greeting card asset is one of a sound, formatted text block, signature block, or image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D [Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)).

Regarding dependent claim 5, Friedman teaches:
the at least one electronic greeting card asset is an image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)), and the image is configured to be applied as one of a background, foreground or sticker (at least [0077]; Figure 6D [Wingdings font/0xE0] Friedman teaches that the user is free to place a customized message in any of text, cursive hand writing, graphics or photographs anywhere on panels 600A-C and view the card and customizations together in a manner which approximates signing a hard copy card (i.e. these user-provided items may be applied as a foreground to the card images)).

Regarding dependent claim 6, Friedman teaches:
the electronic greeting card file is updated based on information stored in a local cache of the portable electronic device (at least p. 4, [0054]; p. 5, [0067]; p. 9, [0094] [Wingdings font/0xE0] Friedman teaches storage, in database 280, of any changes or modifications to a selected electronic greeting card made by the network user via WYSIWYG user interface).

Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spector in view of Friedman, and in further view of Uhlig.
Regarding independent claim 7, Spector teaches:
A method for rendering an electronic greeting card within a downloadable electronic greeting card application of a portable device (at least Abstract; col. 2, line 36 through col. 3, lines 7, 64-67; col. 4, lines 1-5 [Wingdings font/0xE0] Spector teaches a computer-printer Internet terminal adapted to produce, under control of a user, a composite greeting card and gift certificate card. The terminal is provided with greeting card and gift certificate software which is selectively downloaded by the user of the terminal into the computer, making it possible for the user to compose and print out the composite card which carries a message of greeting addressed to the recipient and a gift certificate), the method comprising:
Spector fails to explicitly teach:
storing a plurality of electronic greeting card scenes and assets, defined as symbols, on a server;
However, Friedman teaches:
storing a plurality of electronic greeting card scenes and assets, defined as symbols, on a server (at least pp. 5-6, [0060]-[0069]; pp. 6-7, [0073]-[0077]; pp. 8-9, [0084], [0086]-[0091], [0093]-[0094]; pp. 9-11, [0099]-[0106]; Figure 2, 4A-B, 5A-B, 6A-D, 7 [Wingdings font/0xE0] Friedman teaches a database server 270 hosting a database 280. Database 280 comprises a number of tables, each comprising one or more records, each record comprising one or more fields and each field associated with a field descriptor. The actual cards may be stored in any graphical format, may be stored as part of, or separate from database 280, and may comprise images of one of more sides or panels of a card. Specifically, the Card Detail Detail Table 408 includes fields defining a font, font size, color, text, X-position, Y-position, style and a field referencing a file name for an attached file containing graphics, digital photos, scanned data, etc.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Friedman and Spector as both inventions are related to the electronic creation of greeting cards. Adding the teachings of Friedman provides Spector with additional features and resources that are server-based and accessible, via a network, to a client-side application.
Spector and Friedman fail to explicitly teach:
storing a symbol library which contains reference to and defines all electronic greeting card scenes and assets used in the electronic greeting card;
creating an electronic greeting card file containing information, which describe the scenes and assets, expressed in symbols, and the layout of the electronic greeting card;
However, Uhlig teaches:
storing a symbol library which contains reference to and defines all electronic greeting card scenes and assets used in the electronic greeting card (at least p. 6, [0079]-[0081]; Figures 1, 3 [Wingdings font/0xE0] Uhlig teaches a data store (such as a database) that serves as a repository and registry of templates, called a “template library”. Further, Uhlig teaches that data is a piece of content (such as a block of text or a reference to an image) and that a data store (database) serves as a repository and registry of content (resources) called a “resource library” where data (content) can be used in conjunction with a template. Specifically, templates are incorporated as part of a VPML file and reference data or content in the form of tags (e.g., symbols). The aforementioned “libraries” provide a “look-up” table for the <variable> tags contained in the templates (e.g. symbol library));
creating an electronic greeting card file containing information, which describe the scenes and assets, expressed in symbols, and the layout of the electronic greeting card (at least Abstract; pp. 4-5, [0048]-; p. 7-8, [0095]-[0096]; [0099]-[0103]; Figures 1, 4-5 [Wingdings font/0xE0] Uhlig teaches a Product Creator 100 comprising a Business Application 110 (see pp.9-10, [0123]-[0126]), a Packet 130, and a Distribution Utility 120 each resident on a User Client 140. In particular, the Packet 130 is an XML-formatted file (see p. 1, [0011]; VPML, see p. 4, [0055]-[0058], Appendix A) that describes a document to be created/customized (see p. 1, [0012]-[0014]; pp. 2-3, [0036]-[0037], [0043], [0045] for specific examples of documents, note that while Uhlig does not explicitly mention greeting cards in their examples of documents, Uhlig does provide that other embodiments are possible (see p. 14, [0208]-[0209]), such as a document of a particular type (where the document is based on variable content and/or variable layout). The document (via an output device) is generated and distributed based on the Packet 130. The Packet 130 is generated by a packet generator 510. Importantly, the Packet 130 includes a “document portion” that describes a document, including both the document’s content and the document’s layout. The XML file (specifically described as VPML; see pp. 14-19, Appendices A, B; [0210]-[0318]) includes “substitution tags” (specifically “<variable>”, see p. 6, [0079]-[0080]) that act as references to (e.g., symbols) to variable content). A substitution module 310 processes the VPML file and replaces the “substitution tags” with actual content, and outputs another VPML file);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Friedman and Spector as all three inventions are related to the electronic creation of documents. Adding the teachings of Uhlig provides Friedman and Spector with a file type and format that contains references to content that upon rendering are retrieved, avoiding large files until rendering is needed.
Friedman further teaches:
transmitting the electronic greeting card file to the electronic greeting card application (t least [0073]-[0077]; Figures 4A-D, 7A-B [Wingdings font/0xE0] Friedman teaches transmitting and rendering for display of both selected greeting card and subsequently customized electronic greeting card to the user and as an XML file 1000 for subsequent printing (see pp. 10-11, [0100]-[0106]));
Friedman and Spector fail to explicitly teach:
making a series of calls that direct the downloadable electronic greeting card application to render the electronic greeting card to the portable computing device using the layout of the electronic greeting card and the scenes and assets of the electronic greeting card, as defined by the symbol library.
However, Uhlig teaches:
making a series of calls that direct the downloadable electronic greeting card application to render the electronic greeting card to the portable computing device using the layout of the electronic greeting card and the scenes and assets of the electronic greeting card, as defined by the symbol library (at least p. 7, [0088], [0095]-[0096]; Figures 3-4 [Wingdings font/0xE0] Uhlig teaches a generation module 340 that takes as input VPML code and produces (outputs) a set of commands in a page description language (such as Adobe PostScript or PDF). In one embodiment, the production process includes output level variables (such as output device type for a PostScript string) and/or caching).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Spector and Friedman as all three inventions are related to the creation of documents containing variable content. Uhlig provides Friedman and Spector with a document file and format that includes references to external content that when operated on, generate an output product incorporating the referenced external content.

Regarding dependent claim 8, Spector fails to explicitly teach:
the electronic greeting card file represents four distinct pages of an electronic greeting card.
However, Friedman teaches:
the electronic greeting card file represents four distinct pages of an electronic greeting card (at least p. 5, [0065]; p. 7, [0075], [0077]; p. 8, [0086]; Figures 6B, 7A [Wingdings font/0xE0] Friedman teaches greeting cards comprising 4 distinct panels, at least some of which are customizable).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Friedman and Spector as both inventions are related to the electronic creation of greeting cards. Adding the teachings of Friedman provides Spector with additional features and resources that are server-based and accessible, via a network, to a client-side application.

Regarding dependent claim 9, Spector and Friedman fail to explicitly teach:
the symbol library is stored using a markup language.
However, Uhlig teaches:
the symbol library is stored using a markup language (at least p. 1, [0011]; p. 4, [0048], [0055]-[0058], [0061]; Appendix A, B; Figures 1, 5 [Wingdings font/0xE0] Uhlig teaches a packet 130 generated by a packet generator 510 that describes a document and is written in an XML (markup language), specifically VPML).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Spector and Friedman as all three inventions are related to the creation of documents containing variable content. Uhlig provides Friedman and Spector with a document file and markup language format that includes references to external content that when operated on, generate an output product incorporating the referenced external content.

Regarding dependent claim 10, Spector fails to explicitly teach:
the at least one electronic greeting card asset is one of a sound, formatted text block, signature block or image.
However, Friedman teaches:
the at least one electronic greeting card asset is one of a sound, formatted text block, signature block or image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D [Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Friedman and Spector as both inventions are related to the electronic creation of greeting cards. Adding the teachings of Friedman provides Spector with additional features and resources that are server-based and accessible, via a network, to a client-side application.

Regarding dependent claim 11, Spector fails to explicitly teach:
the at least one electronic greeting card asset is an image, and the image is configured to be applied as one of a background, foreground, or sticker.
However, Friedman teaches:
the at least one electronic greeting card asset is an image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)), and the image is configured to be applied as one of a background, foreground, or sticker (at least [0077]; Figure 6D [Wingdings font/0xE0] Friedman teaches that the user is free to place a customized message in any of text, cursive hand writing, graphics or photographs anywhere on panels 600A-C and view the card and customizations together in a manner which approximates signing a hard copy card (i.e. these user-provided items may be applied as a foreground to the card images)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Friedman and Spector as both inventions are related to the electronic creation of greeting cards. Adding the teachings of Friedman provides Spector with additional features and resources that are server-based and accessible, via a network, to a client-side application.

Regarding dependent claim 12, Spector fails to explicitly teach:
after transmitting the electronic greeting card file to the electronic greeting card application, storing an updated electronic greeting card file on the server; comparing the electronic greeting card file in the electronic greeting card application to the updated electronic greeting card file on the server and if they are not the same transferring differences of the updated electronic greeting card file to a cache of the portable device and updating the electronic greeting card file in the electronic greeting card application based on the differences stored in the cach.
However, Friedman teaches:
after transmitting the electronic greeting card file to the electronic greeting card application, storing an updated electronic greeting card file on the server; comparing the electronic greeting card file in the electronic greeting card application to the updated electronic greeting card file on the server and if they are not the same transferring differences of the updated electronic greeting card file to a cache of the portable device and updating the electronic greeting card file in the electronic greeting card application based on the differences stored in the cache (at least p. 4, [0054]; p. 5, [0067]; p. 9, [0094] [Wingdings font/0xE0] Friedman teaches storage, in database 280, of any changes or modifications to a selected electronic greeting card made by the network user via WYSIWYG user interface).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Friedman and Spector as both inventions are related to the electronic creation of greeting cards. Adding the teachings of Friedman provides Spector with additional features and resources that are server-based and accessible, via a network, to a client-side application.










Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Miller et al. (hereinafter Miller, U.S. Patent Application Publication No. 2009/0070213 A1, filed 12/10/2007, published 03/12/2009), and in further view of Linder, and in further view of Linder, B. (“How to Scan QR Codes to Download Android Apps,” (c) 04/01/2010, Mobiputing.com, 5 pages total), and in further view of Uhlig, and in further view of Petschnigg et al. (hereinafter Petschnigg, U.S. Patent Application Publication No. 2010/0175018 A1, filed 01/07/2009, published 07/08/2010 (listed in IDS filed 08/21/2020)).
Regarding independent claim 13, Friedman teaches:
An electronic greeting card system (at least Title, Abstract [Wingdings font/0xE0] Friedman teaches a system for enabling on-line creation of greeting cards), comprising:
Friedman fails to explicitly teach:
a paper greeting card; a code printed on the paper greeting card;
However, Miller teaches:
a paper greeting card; a code printed on the paper greeting card (at least Abstract; pp. 1-2, [0003]-[0004], [0006]-[0010]; pp. 2-4, [0034]-[0037]; pp. 4-5, [0047]; Figures 1, 4-8 [Wingdings font/0xE0] Miller teaches associating a “digital experience” with a “social expression product”, a portion of the “social expression product” may include an “identification code” (e.g. UPC code or other barcode (see pp. 4-5, [0047) printed on the “social expression product” (e.g. a printed greeting card));
It would have been obvious to one of ordinary skill in the at the time of invention to have combined the teachings of Miller with those of Friedman as both inventions support the manipulation and/or customization of electronic documents. Adding the teaching of Miller provides the benefit of enhancing a hard copy consumable printed item, such as a greeting card or a calendar, with a digital package retrievable via an “enterable” unique set of codes printed on the consumable.
Friedman further teaches:
a server storing a plurality of electronic greeting card scenes and assets, expressed in symbols (at least pp. 5-6, [0060]-[0069]; pp. 6-7, [0073]-[0077]; pp. 8-9, [0084], [0086]-[0091], [0093]-[0094]; pp. 9-11, [0099]-[0106]; Figure 2, 4A-B, 5A-B, 6A-D, 7 [Wingdings font/0xE0] Friedman teaches a database server 270 hosting a database 280. Database 280 comprises a number of tables, each comprising one or more records, each record comprising one or more fields and each field associated with a field descriptor. The actual cards may be stored in any graphical format, may be stored as part of, or separate from database 280, and may comprise images of one of more sides or panels of a card. Specifically, the Card Detail Detail Table 408 includes fields defining a font, font size, color, text, X-position, Y-position, style and a field referencing a file name for an attached file containing graphics, digital photos, scanned data, etc.);
Friedman and Miller fail to explicitly teach:
an electronic greeting card application program that is downloadable to a portable computing device from the server in response to the portable computing device scanning the code on the paper greeting card;
However, Linder teaches:
an electronic greeting card application program that is downloadable to a portable computing device from the server in response to the portable computing device scanning the code on the paper greeting card (at least pp. 1-2 of 5 [Wingdings font/0xE0] Linder teaches enabling the download of “apps” (e.g. an electronic greeting card application or “app”) to an Android-compatible mobile device by scanning a rendered QR code with the mobile device (e.g. via camera). In the example provided by Linder, the QR code can either be rendered to a computer screen or to printed material such as books, CDs or other products (e.g. a printed greeting card)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Linder with those of Friedman and Miller as all three of these inventions provide methods for downloading applications. Adding the teaching of Linder provides the benefit of an alternate and more efficient means for downloading software, such as, for example, a greeting card application, to a mobile device through the scanning of a printed QR or other type of barcode in addition to clicking on a hyperlink as in Friedman (see p. 4, [0056]; p. 6, [0071]-[0072]; p. 7, [0080]; Fig. 7).
Friedman further teaches:
a category of greeting cards provided by the electronic greeting card application (at least p. 6, [0073]; p. 8, [0086]; Figure 6A [Wingdings font/0xE0] Friedman teaches that card files may be arranged categorically according to particular themes or occasions, e.g. birthdays, anniversaries, weddings, etc.);
a greeting card within the category of greeting cards (at least p. 6, [0073]; p. 8, [0086]; Figure 6A [Wingdings font/0xE0] Friedman teaches that card files may be arranged categorically according to themes or occasions, e.g. birthdays, anniversaries, weddings, etc. and selection of a greeting card file under a selected category),
Friedman, Miller and Linder fail to explicitly teach:
the greeting card being stored as an electronic greeting card file comprising information, which describe the scenes, assets, expressed in symbols, and layout of the electronic greeting card;
a symbol library which references and defines the symbols in the electronic greeting card file.
However, Uhlig teaches:
the greeting card being stored as an electronic greeting card file comprising information, which describe the scenes, assets, expressed in symbols, and layout of the electronic greeting card (at least Abstract; pp. 4-5, [0048]-; p. 7-8, [0095]-[0096]; [0099]-[0103]; Figures 1, 4-5 [Wingdings font/0xE0] Uhlig teaches a Product Creator 100 comprising a Business Application 110 (see pp.9-10, [0123]-[0126]), a Packet 130, and a Distribution Utility 120 each resident on a User Client 140. In particular, the Packet 130 is an XML-formatted file (see p. 1, [0011]; VPML, see p. 4, [0055]-[0058], Appendix A) that describes a document to be created/customized (see p. 1, [0012]-[0014]; pp. 2-3, [0036]-[0037], [0043], [0045] for specific examples of documents, note that while Uhlig does not explicitly mention greeting cards in their examples of documents, Uhlig does provide that other embodiments are possible (see p. 14, [0208]-[0209]), such as a document of a particular type (where the document is based on variable content and/or variable layout). The document (via an output device) is generated and distributed based on the Packet 130. The Packet 130 is generated by a packet generator 510. Importantly, the Packet 130 includes a “document portion” that describes a document, including both the document’s content and the document’s layout. The XML file (specifically described as VPML; see pp. 14-19, Appendices A, B; [0210]-[0318]) includes “substitution tags” (specifically “<variable>”, see p. 6, [0079]-[0080]) that act as references to (e.g., symbols) to variable content). A substitution module 310 processes the VPML file and replaces the “substitution tags” with actual content, and outputs another VPML file);
a symbol library which references and defines the symbols in the electronic greeting card file (at least p. 6, [0079]-[0081]; Figures 1, 3 [Wingdings font/0xE0] Uhlig teaches a data store (such as a database) that serves as a repository and registry of templates, called a “template library”. Further, Uhlig teaches that data is a piece of content (such as a block of text or a reference to an image) and that a data store (database) serves as a repository and registry of content (resources) called a “resource library” where data (content) can be used in conjunction with a template. Specifically, templates are incorporated as part of a VPML file and reference data or content in the form of tags (e.g., symbols). The aforementioned “libraries” provide a “look-up” table for the <variable> tags contained in the templates (e.g. symbol library));
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Friedman, Miller and Linder as all of these inventions are related to the creation of documents containing variable content. Uhlig provides Friedman, Miller and Linder with a document file and format that includes references to external content that when operated on, generate an output product incorporating the referenced external content.
Friedman further teaches:
a means for selecting a medium to be used to send the greeting card from a group of sending media provided by the electronic greeting card application (at least p. 2, [0022]; pp. 10-11, [0100]-[0106][Wingdings font/0xE0] Friedman teaches a means for printing, into hard-copy form, a customized card file 1000);
wherein the greeting card comprises four pages, with at least one of the four pages having an option to customize (at least p. 5, [0065]; p. 7, [0075], [0077]; p. 8, [0086]; Figures 6B, 7A [Wingdings font/0xE0] Friedman teaches greeting cards comprising 4 distinct panels, at least some of which are customizable), and
Friedman, Miller, Linder and Uhlig fail to explicitly teach:
each of the four pages being movable by a touch of a finger.
However, Petschnigg teaches:
each of the four pages being movable by a touch of a finger (at least Abstract; pp. 2-3, [0019]-[0029]; Figures 2-4 [Wingdings font/0xE0] Petschnigg teaches a digital reading device with one or more touch displays for displaying documents (e.g. books, pamphlets, magazines, greeting cards, etc.) with which, for documents having multiple pages, allows a user to flip pages with their finger; the flipping simulated by animating the way a physical page appears during the act of physical page flipping or turning);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Petschnigg with those of Friedman, Miller, Linder and Uhlig as all these inventions support the manipulation and/or customization of electronic documents. Adding the teaching of Petschnigg provides the benefit of a touch-sensitive display that allows a user to flip pages with their finger; the flipping animated to simulate the flipping or turning of a physical page.
Friedman, Miller and Linder fail to explicitly teach:
wherein an electronic greeting card file is rendered on a screen of the portable computing device by a making a series of calls that direct the application to draw the electronic greeting card using the layout contained in the electronic greeting card file and by translating the symbols which describe the scenes and assets contained in the electronic greeting card file, using the symbol library.
However, Uhlig teaches:
wherein an electronic greeting card file is rendered on a screen of the portable computing device by a making a series of calls that direct the application to draw the electronic greeting card using the layout contained in the electronic greeting card file and by translating the symbols which describe the scenes and assets contained in the electronic greeting card file, using the symbol library (at least p. 7, [0088], [0095]-[0096]; Figures 3-4 [Wingdings font/0xE0] Uhlig teaches a generation module 340 that takes as input VPML code and produces (outputs) a set of commands in a page description language (such as Adobe PostScript or PDF). In one embodiment, the production process includes output level variables (such as output device type for a PostScript string) and/or caching).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Friedman, Miller and Linder as all of these inventions are related to the creation of documents containing variable content. Uhlig provides Friedman, Miller and Linder with a document file and format that includes references to external content that when operated on, generate an output product incorporating the referenced external content

Regarding dependent claim 14, Friedman teaches:
the electronic greeting card file represents four distinct pages of an electronic greeting card (at least p. 5, [0065]; p. 7, [0075], [0077]; p. 8, [0086]; Figures 6B, 7A [Wingdings font/0xE0] Friedman teaches greeting cards comprising 4 distinct panels, at least some of which are customizable).



Regarding dependent claim 15, Friedman, Miller and Linder fail to explicitly teach:
the symbol library is stored using a markup language.
However, Uhlig teaches:
the symbol library is stored using a markup language (at least p. 1, [0011]; p. 4, [0048], [0055]-[0058], [0061]; Appendix A, B; Figures 1, 5 [Wingdings font/0xE0] Uhlig teaches a packet 130 generated by a packet generator 510 that describes a document and is written in an XML (markup language), specifically VPML).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Uhlig with those of Friedman, Miller and Linder as all three inventions are related to the creation of documents containing variable content. Uhlig provides Friedman, Miller and Linder with a document file and markup language format that includes references to external content that when operated on, generate an output product incorporating the referenced external content.

Regarding dependent claim 16, Friedman teaches:
the at least one electronic greeting card asset is one of a sound, formatted text block, signature block, or image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains several tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)).

Regarding dependent claim 17, Friedman teaches:
the at least one electronic greeting card asset is an image (at least p. 5, [0065]-[0067]; pp. 6-7, [0072]-[0077]; Figures 4-5, 6A-D[Wingdings font/0xE0] Friedman teaches a greeting card vendor system 250 comprising a web server 260, database server 270 and database 280, where the database 280 contains assets accessible by the web server 260 through the database server 270 to provide a network user web access to the greeting card vendor system 250 via a web browser based graphical user interface. Specifically, database 280 contains a number of tables including a Card Table 404 (see p. 5, [0065]; Fig. 4A) that includes the actual cards, stored in any graphical format (e.g. jpg, gif, tiff or bmp). A Card Detail Detail Table 408 is used to maintain information about changes or customizations made to the card by the network user (see p. 5, [0065]; Fig. 4A)), and the image is configured to be applied as one of a background, foreground or sticker (at least [0077]; Figure 6D [Wingdings font/0xE0] Friedman teaches that the user is free to place a customized message in any of text, cursive hand writing, graphics or photographs anywhere on panels 600A-C and view the card and customizations together in a manner which approximates signing a hard copy card (i.e. these user-provided items may be applied as a foreground to the card images).



Regarding dependent claim 18, Friedman teaches:
the electronic greeting card file is updated based on information stored in a local cache of the portable electronic device (at least p. 4, [0054]; p. 5, [0067]; p. 9, [0094] [Wingdings font/0xE0] Friedman teaches storage, in database 280, of any changes or modifications to a selected electronic greeting card made by the network user via WYSIWYG user interface).

Regarding dependent claim 19, Friedman teaches:
the group of sending media comprises email, text message, social media, and postal mail (at least [0014] [Wingdings font/0xE0] Friedman teaches that once the greeting card has been customized by the user, it is printed and sent via postal mail).

Regarding dependent claim 20, Friedman teaches:
the server is part of a network of servers in a cloud computing environment (at least pp. 3-4, [0046]-[0058]; Figure 2 [Wingdings font/0xE0] Friedman teaches a system comprising a number of networked servers that interact with one another to carry out the system for enabling on-line creation of greeting cards).













Response to Arguments
Regarding the previous rejection of independent claim 1 (and similarly, independent claim 7), Applicant has substantially amended independent claims 1 and 7 as indicated below:

1.	An electronic greeting card system comprising:
a server storing a plurality of electronic greeting card assets;
an application downloadable to a portable computing device, the application having an application programming interface; and
an electronic greeting card file comprising information which describe at least one greeting card asset and at least one greeting card scene, expressed in symbols, and a layout of the electronic greeting card;
a symbol library which references and defines the symbols contained in the electronic greeting card file and user customization information;
wherein the electronic greeting card is rendered by making a series of calls that direct the application to draw a page on the portable computing device using the layout of the electronic greeting card and translating the symbols in the electronic greeting card file, using the symbol library, which represent at least one scene, at least one asset and user customization information.

7.	A method for rendering an electronic greeting card within a downloadable electronic greeting card application of a portable device, the method comprising:
storing a plurality of electronic greeting card scenes and assets, defined as symbols, on a server;
storing a symbol library which contains reference to and defines all electronic greeting card scenes and assets used in the electronic greeting card;
creating an electronic greeting card file containing information, which describe the scenes and assets, expressed in symbols, and the layout of the electronic greeting card;
transmitting the electronic greeting card file to the electronic greeting card application;
making a series of calls that direct the downloadable electronic greeting card application to render the electronic greeting card to the portable computing device using the layout of the electronic greeting card and the scenes and assets of the electronic greeting card, as defined by the symbol library.

13.	An electronic greeting card system, comprising:
a paper greeting card;
a code printed on the paper greeting card;
a server storing a plurality of electronic greeting card scenes and assets, expressed in symbols;
an electronic greeting card application program that is downloadable to a portable computing device from the server in response to the portable computing device scanning the code on the paper greeting card;
a category of greeting cards provided by the electronic greeting card application;
a greeting card within the category of greeting cards, the greeting card being stored as an electronic greeting card file comprising information, which describe the scenes, assets, expressed in symbols, and layout of the electronic greeting card;
a symbol library which references and defines the symbols in the electronic greeting card file; and
a means for selecting a medium to be used to send the greeting card from a group of sending media provided by the electronic greeting card application;
wherein the greeting card comprises four pages, with at least one of the four pages having an option to customize, and each of the four pages being movable by a touch of a finger; and
wherein an electronic greeting card file is rendered on a screen of the portable computing device by a making a series of calls that direct the application to draw the electronic greeting card using the layout contained in the electronic greeting card file and by translating the symbols which describe the scenes and assets contained in the electronic greeting card file, using the symbol library.

Applicant states that: These amendments require that each electronic greeting card is defined by an electronic greeting card file which contains information which includes the electronic greeting card layout, assets and scenes, where the electronic greeting card assets and scenes are stored in the electronic greeting card file as symbols.

The Examiner first notes that the phrase “electronic greeting card layout” is not found in the Specification. In fact, the term “layout” is not found in the Specification.
The term “assets” first appears at p. 14, [0060], “…the symbol library contains references to the usage of the images (assets)…”. It next appears at p. 26, [0099]; Figure 35 “At 3502, category, product data and content or assets are all cached…”
These are the only two locations in the Specification where the term “assets” is found. The only suggestion of what “assets” are is in the first reference; that they are images; the term “images” itself including content that are not strictly “images” (e.g. sounds, audio).
The term “scenes” is only found on p. 14, [0060] of the Specification in the context of the contents of the symbol library. “…the symbol library contains a list of “scenes”. The “scenes” may correspond to pages in a greeting card which is held in a physical (e.g. paper) medium. The list of “scenes” includes, but is not limited to front-cover, inside left, inside right, back-cover and middle page “scenes”. “…The scenes may be comprised mostly of references to objects in the symbol library”.
Finally, the term “symbols” is best understood by the Examiner to mean at least a reference to, or pointer to actual content rather than the actual content itself. That is, a “symbol” references, for example, an image stored elsewhere. Thus, a “symbol library” contains a number of symbols.

That said, the prior art of Uhlig et al. has been used in an updated rejection of each of the independent claims.

Applicants further state that: The amendments also require a symbol library which references and defines each of the electronic greeting card scenes and assets and also stores and defines user customization information.

The Examiner notes that the phrase “symbol library” only occurs at pp. 13-14, [0060]-[0061] of the Specification. “…the symbol library contains references to “images” for ecards, which include, but are not limited to, sounds, files, static text, dynamic text, functions and images”.
Thus, the usage of the term “images” would appear to be more generic than “image(s)” such as graphics, photographs, pictures, stickers, icons, emoji’s, etc.?

That said, the prior art of Uhlig et al. has been used in an updated rejection of each of the independent claims.

Applicant further states that: The electronic greeting cards are rendered upon a portable computing device by a series of program calls which direct the application to draw the greeting card using the layout contained in the electronic greeting card file and by defining the symbols in the electronic greeting card file, which represent assets, scenes, and user customization information, by using the symbol library.

The prior art of Uhlig et al. has been used in an updated rejection of each of the independent claims.

Regarding the prior art, Applicant first argues that: The Pecoraro reference discloses a method for dynamically generating a graphic that is a combination of at least one graphic template and at least one data template. This file is eventually expressed as an SVG file. The dynamic portion of this file is the data template which can change and still used along with the same graphic template. The graphic template uses any data template and formats the data in the data template into list form.

The prior art of Pecoraro has been replaced for the teachings of Uhlig et al. Uhlig has been used in an updated rejection of each of the independent claims.

Applicant next argues that: Another important difference between the present invention and the prior art (including Pecoraro) is that the assets (specific text, sounds, images, fonts, etc.) are decoupled from the graphics, so the size of each electronic greeting card file can be much smaller.

The Examiner notes that the Specification’s use of the term “images” appears to be equivalent to “assets”? As previously noted, the term “images”, in addition to images, may also include sounds, files, static text, dynamic text, functions?

Again, the prior art of Pecoraro has been replaced for the teachings of Uhlig et al. Uhlig has been used in an updated rejection of each of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
11/29/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177